Per curiam.
Appellant was convicted in Fulton Superior Court on two counts of cruelty to children. He was sentenced to two 5-year prison terms to be served concurrently.
This appeal was originally filed in the Court of Appeals but was transferred to this court because' of the involvement of a constitutional issue: whether the cruelty to children statute (Code Ann. § 26-2801) is void for vagueness.
This question has been previously decided by this court adversely to appellant in Davis v. State, 234 Ga. 730, 733 (6) (218 SE2d 20) (1975). Therefore, this appeal is not within the jurisdiction of this court and will be returned to the Court of Appeals for decision.

Returned to the Court of Appeals.


All the Justices concur.

Submitted April 29, 1977
Decided May 13, 1977.
J. Douglas Willix, for appellant.
Lewis R. Slaton, District Attorney, Donald J. Stein, Assistant District Attorney, for appellee.